DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-20 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 18, the prior art of record fails to show or suggest  one or several closing elements are attachable to the outside of at least two flap leaves in order to keep these flap leaves in their closed position and to prevent the flap leaves from pivoting and are configured to fail during drilling of the soil-displacement drill into the surface in such a manner that these closing elements do not impede pivoting of the flap leaves, wherein each closing element comprises one or several weakened sections in order to cause this closing element to fail more quickly during drilling, and wherein each closing element comprises one or several recesses to form the said weakened sections.  The closest prior art, DE 9002781 (Delmag), discloses a soil displacement assembly; however, does not disclose the closing elements comprising one or more weakened sections formed by one or several recesses.
As to claim 28, the prior art of record fails to show or suggest the soil-displacement drill comprises one or several projections which are provided at the end of the drill pipe or on an annular wall section of the drill head, and in that each flap leaf comprises at least one corresponding recess so that the flap leaves are arranged on the one or several projections in a secured manner in their closed position.  The closest .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                                                                                                                                                                                                                               



FLL